Exhibit 10.3

[Cell Therapeutics, Inc. Letterhead]

[            ], 2012

[                    ]

Cell Therapeutics, Inc.

501 Elliott Avenue West, Suite 400

Seattle, Washington 98119

 

  Re: Equity/Long-Term Incentive Award Agreement

Dear [                    ]:

This letter agreement (this “Agreement”) sets forth the terms of your
performance-based stock award granted by Cell Therapeutics, Inc. (the
“Company”). The award shall be effective as of January 3, 2012 (the “Effective
Date”) and is granted under and subject to the terms and conditions of the
Company’s 2007 Equity Incentive Plan, as amended and restated (the “Plan”). As
described more fully below, the award consists of (1) an award of restricted
shares of common stock of the Company (the “Common Stock”) and (2) an award of
restricted stock units that are payable upon vesting in shares of Common Stock.
The restricted shares and restricted stock units subject to the award are
allocated to the various “Performance Goals” described below. The number of
restricted shares allocated to each Performance Goal (“Restricted Shares”) and
the “Award Percentage” used to determine the number of restricted stock units
payable with respect to each Performance Goal are set forth on Exhibit A to this
Agreement.

The vesting of the award is subject to your continued employment with the
Company or any of its subsidiaries through the first to occur of either of the
following: (1) the Company’s achievement, on or after the Effective Date and on
or before December 31, 2014 (the “Termination Date”), of the Performance Goal
applicable to that portion of the award, or (2) the effective date of a “Change
in Control” (as defined below) of the Company that occurs at any time on or
after the Effective Date and on or before the Termination Date. Any portion of
the award that does not become payable on or before the Termination Date (e.g.,
because no such Change in Control occurs and as to any Performance Goals that
are not satisfied) will terminate on the Termination Date and you will have no
further right with respect thereto or in respect thereof. Furthermore, except as
expressly provided herein, should you cease to be employed by the Company or one
of its subsidiaries, the award (to the extent a Change in Control does not occur
before the date of such termination of employment, but regardless of any
Performance Goals achieved prior to such termination of employment) will
terminate on the date your employment by the Company or one of its subsidiaries
ceases and you will have no further right with respect thereto or in respect
thereof. (See “Restricted Shares” below for more information on the forfeiture
of Restricted Shares if the award terminates on the Termination Date or in
connection with a termination of your employment.)

Vesting and Payment of Awards. Upon the occurrence of a “Performance Vesting
Date” (as defined below) with respect to a “Performance Goal” described below,
the award shall vest with respect to a number of shares of Common Stock
determined by multiplying the “Award



--------------------------------------------------------------------------------

Percentage” corresponding to that particular Performance Goal as set forth on
Exhibit A to this Agreement by the total number of outstanding shares of Common
Stock, determined on a non-fully diluted basis, as of that particular applicable
Performance Vesting Date (the “Vested Shares”). If, on such Performance Vesting
Date, the number of Vested Shares as to that particular Performance Goal exceeds
the number of Restricted Shares allocated to that Performance Goal, such
Restricted Shares shall vest on the Performance Vesting Date, and in addition,
you will be entitled to receive payment of a number of shares of Common Stock
equal to the amount by which the number of such Vested Shares exceeds the number
of such Restricted Shares. If, on such Performance Vesting Date, the number of
Vested Shares as to that particular Performance Goal is less than the number of
Restricted Shares allocated to that Performance Goal, the excess number of such
Restricted Shares shall be forfeited as provided under “Restricted Shares” below
on such date so that you receive or retain, as the case may be, no more shares
related to that Performance Goal than the number of Vested Shares with respect
to that goal. Any shares of Common Stock payable to you in connection with the
achievement of a particular Performance Goal will be paid as soon as practicable
after (and in all events within two and one-half months after) the date such
Performance Goal is achieved.

Performance Goals. The Performance Goals are as follows:

 

  (a) Pixantrone MAA Approval (“Pix MAA Approval”);

 

  (b) Pixantrone NDA Approval (“Pix NDA Approval”);

 

  (c) Opaxio NDA Approval (“Opaxio NDA Approval”);

 

  (d) achievement by the Company of a market capitalization of $1.2 billion or
greater based on the average of the closing prices of the Common Stock over a
period of five (5) consecutive trading days (the “Market Cap Goal”);

 

  (e) achievement by the Company of fiscal year sales equal to or greater than
$50,000,000 with respect to any fiscal year beginning on or after January 1,
2012 and ending on or before December 31, 2014 (the “$50M Sales Goal”);

 

  (f) achievement by the Company of fiscal year sales equal to or greater than
$100,000,000 with respect to any fiscal year beginning on or after January 1,
2012 and ending on or before December 31, 2014 (the “$100M Sales Goal”);

 

  (g) achievement by the Company of Cash Flow Break Even for any fiscal quarter
beginning on or after January 1, 2012 and ending on or before December 31, 2014
(the “Cash Flow Break Even”); and

 

  (h) achievement by the Company of earnings per share equal to or greater than
$0.30 per share of Common Stock for any fiscal year beginning on or after
January 1, 2012 and ending on or before December 31, 2014 (the “EPS Goal”).

For purposes of this Agreement, the “Performance Vesting Date” with respect to a
Performance Goal shall be the day on which the Compensation Committee of the
Company’s Board of Directors certifies and determines, in its reasonable
discretion, that the applicable



--------------------------------------------------------------------------------

Performance Goal has been achieved. A Performance Goal will not be considered
achieved for purposes of this Agreement unless and until the date on which the
Compensation Committee certifies that it has been achieved. For purposes of
clarity, if you become entitled to any vesting or payment of the award upon
achievement of any Performance Goal set forth above, you shall not again become
entitled to any additional vesting or payment with respect to that same
Performance Goal if it is thereafter achieved by the Company again, but for as
long as you continue to be employed by the Company or one of its subsidiaries
through the applicable Performance Vesting Date(s) you will remain eligible for
benefits with respect to the other Performance Goals theretofore achieved.

Restricted Shares. The Company shall issue the Restricted Shares subject to the
award either (a) in certificate form or (b) in book entry form, registered in
your name with notations regarding the applicable restrictions on transfer
imposed under this Agreement. Any certificates representing the Restricted
Shares that may be delivered to you by the Company prior to vesting shall be
redelivered to the Company to be held by the Company until such shares shall
either have become vested or have been forfeited hereunder. Such certificates
shall bear any legends the Company may determine to be necessary or advisable to
comply with all applicable laws, rules, and regulations. Promptly after the
vesting of any Restricted Shares hereunder (and the satisfaction of any and all
related tax withholding obligations in connection with such vesting event), the
Company shall, as applicable, either remove the notations on any such Restricted
Shares issued in book entry form or deliver to you a certificate or certificates
evidencing such Restricted Shares (or, in either case, such lesser number of
shares as may result after giving effect to the provisions hereof). You (or your
beneficiary or personal representative, as the case may be) shall deliver to the
Company any representations or other documents or assurances as the Company or
its counsel may determine to be necessary or advisable in order to ensure
compliance with all applicable laws, rules, and regulations with respect to the
award and the delivery of shares in respect thereof. Concurrently with the
execution and delivery of this Agreement, you shall deliver to the Company an
executed stock power in the form attached hereto as Exhibit B, in blank, with
respect to the Restricted Shares. The Company shall not deliver any share
certificates in accordance with this Agreement unless and until the Company
shall have received such stock power executed by you. By your acceptance of the
award, you shall be deemed to appoint, and do so appoint by execution of this
Agreement, the Company and each of its authorized representatives as your
attorney(s) in fact to effect any transfer of unvested forfeited shares (or
shares otherwise reacquired by the Company hereunder) to the Company as may be
required pursuant to the Plan or this Agreement and to execute such documents as
the Company or such representatives deem necessary or advisable in connection
with any such transfer. Upon the occurrence of any forfeiture of Restricted
Shares pursuant to any provision of this Agreement, such unvested, forfeited
shares (and any consideration, property or other securities you may receive or
have received with respect to such Restricted Shares) shall be automatically
transferred to the Company as of the applicable forfeiture date without any
other action by you (or your beneficiary or personal representative, as the case
may be). No consideration shall be paid by the Company with respect to such
transfer. The Company may exercise its powers under this paragraph and take any
other action necessary or advisable to evidence such transfer.

Change in Control. Notwithstanding the foregoing, in the event a Change in
Control of the Company occurs, and if you are then still employed by the Company
or one of its



--------------------------------------------------------------------------------

subsidiaries, you will be entitled (subject to the provision below regarding the
Market Cap Goal) to receive or retain, as applicable, the full number of the
Vested Shares with respect to any Performance Goal as to which the related
Performance Vesting Date did not occur prior to the date of the Change in
Control as though the Performance Goal had been fully achieved as of the time of
the Change in Control. With respect to the Market Cap Goal in such circumstances
(to the extent the related Performance Vesting Date did not occur before the
date of the Change in Control): (i) you will receive the full number of the
Vested Shares with respect to the Market Cap Goal only if the Company’s market
capitalization based on the price per share of Common Stock in the Change in
Control transaction (or, if there is no such price in the transaction, the last
closing price of a share of the Common Stock (on the principal exchange upon
which the Common Stock is then listed or admitted to trade) on the last trading
day preceding the date of the Change in Control) equals or exceeds $1.2 billion
(and, if the Company’s market capitalization as so determined is less than $1.2
billion, the entire portion of the award allocable to the Market Cap Goal shall
be forfeited as of the date of the Change in Control). For purposes of clarity,
you will have no right in connection with a Change in Control as to any
Performance Goal as to which a Performance Vesting Date occurred before the date
of the Change in Control (other than the right to vesting and payment of the
related portion of the award as provided herein). Further, and notwithstanding
anything else contained herein to the contrary, you will have no continuing
right with respect to the award to the extent a Change in Control occurs and
benefits under the award are deemed triggered by that Change in Control. For
purposes of this Agreement, the term “Change in Control” shall have the meaning
ascribed to such term in the Plan, and shall only include the first Change in
Control to occur, if any, following the Effective Date and prior to the
Termination Date. If you become entitled to any payment of the award in
connection with a Change in Control as provided above, you will receive such
payment on or immediately prior to (and in all events not more than two and
one-half months following) the Change in Control.

Section 280G. Notwithstanding anything contained in this Agreement, or in any
other employment, severance or similar agreement between you and the Company to
the contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to you, or for your benefit, under any other
Company plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Benefits shall be reduced (but not below zero) if and to the extent
that a reduction in the Benefits would result in you retaining a larger amount,
on an after-tax basis (taking into account federal, state and local income taxes
and the Excise Tax), than if you received all of the Benefits (such reduced
amount is referred to hereinafter as the “Limited Benefit Amount”). Unless you
shall have given prior written notice (to the extent such a notice does not
result in any tax liabilities under Section 409A of the Code) specifying a
different order to the Company to effectuate the Limited Benefit Amount, the
Company shall reduce or eliminate the Benefits by first reducing or eliminating
those payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
defined below). Any notice given by you pursuant to the preceding sentence shall
take precedence over the provisions of any other plan, arrangement or agreement
governing your rights and entitlements to any benefits or compensation. A
determination as to whether the Benefits shall be reduced to the Limited Benefit
Amount pursuant to this Agreement and the amount of such Limited Benefit



--------------------------------------------------------------------------------

Amount shall be made by Company’s independent public accountants or another
certified public accounting firm of national reputation designated by the
Company (the “Accounting Firm”) at the Company’s expense. The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to you and the Company within five
(5) days of the date of termination of your employment, if applicable, or such
other time as requested by you or the Company (provided you reasonably believe
that any of the Benefits may be subject to the Excise Tax), and if the
Accounting Firm determines that no Excise Tax is payable by you with respect to
any Benefits, it shall furnish you with an opinion reasonably acceptable to you
that no Excise Tax will be imposed with respect to any such Benefits. Unless you
provide written notice to the Company within ten (10) days of the delivery of
the Determination to you that you dispute such Determination, the Determination
shall be binding, final and conclusive upon you and the Company.

[For avoidance of doubt, the foregoing Section 280G provision expressly
supersedes and replaces Section 2 of that certain Severance Agreement between
you and the Company dated [                    ], and such section shall be of
no effect at any time after the date of this Agreement first set forth above.]

Continued Employment or Services; Rights Under Employment or Severance
Agreement. Notwithstanding anything else contained herein to the contrary, to be
eligible to receive any benefit pursuant to this Agreement, you must be employed
by the Company or one of its subsidiaries through the applicable Performance
Vesting Date or the date of a Change in Control, as applicable; provided,
however, that nothing in this Agreement is intended to adversely affect any
rights you may have with respect to the award under any employment or severance
agreement between you and the Company or any of its affiliates (including any
rights to accelerated vesting) in connection with such a termination of your
employment; provided, further, that in the event of a Change in Control, the
provisions above shall apply in determining the vesting of the Market Cap Goal
portion of the award). Employment or services for a portion of the term of this
Agreement, no matter how substantial a portion, shall not entitle you to any
proportionate interest in any benefit hereunder under any circumstances except
as expressly provided in any such agreement.

Subject to any written employment or severance agreement you may have with the
Company (or any of its affiliates) and subject to applicable law, nothing
contained in this Agreement constitutes an employment or service commitment by
the Company (or any of its affiliates), affects your status as an employee at
will who is subject to termination without cause at any time, or interferes in
any way with the Company’s right (or the right of its affiliates) to change your
compensation or other terms of employment at any time.

The award and any benefits you may be entitled to receive under this Agreement
are not to be taken into account in determining your severance benefits, if any,
under any employment or severance agreement or plan you may become entitled to
in connection with a termination of your employment.

Rights as Stockholder. After the Effective Date, you will be entitled to cash
dividends and voting rights with respect to the Restricted Shares subject to the
award even though such shares are not vested; provided, however, that such
rights shall terminate immediately as to any



--------------------------------------------------------------------------------

Restricted Shares that are forfeited pursuant to the terms of this Agreement;
and provided, further, that you agree that promptly following any such
forfeiture of Restricted Shares, you will make a cash payment to the Company
equal to the amount of any cash dividends received by you in respect of any such
unvested, forfeited shares (whether such dividends are received by you before or
after the date of such forfeiture). You will have no rights or privileges as a
stockholder as to any other shares of Common Stock that may become payable under
the award until such shares shall have been earned by you (as of the applicable
Performance Vesting Date or Change in Control date) and have been actually
issued by the Company and are held of record by you (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).

Administration. The Company reserves the right, in its sole discretion, to
determine whether a Performance Goal has been achieved and whether a Change in
Control has occurred and to construe and interpret this Agreement setting forth
your award opportunity. Unless the Company’s Board of Directors provides
otherwise in advance of the occurrence of a Change in Control, the Board may
amend the terms of this Agreement at any time prior to the occurrence of any
such Change in Control. Any interpretation or determination made by the Company
with respect to such matters shall be final and binding and given the maximum
deference permitted by law. In addition, the Company shall adjust such
performance goals to the extent (if any) it determines that the adjustment is
necessary or advisable to preserve the intended incentives and benefits to
reflect (1) any material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), any stock split,
stock dividend or reverse stock split, or any complete or partial liquidation of
the Company, (2) any change in accounting policies or practices, (3) the effects
of any special charges to the Company’s earnings, or (4) any other similar
special circumstances. In addition, the shares subject to the award are subject
to adjustment in certain circumstances pursuant to the Plan.

Without limiting the generality of the amendment authority pursuant to the
preceding paragraph, if shares become payable to you pursuant to this Agreement
and, at the time of payment, the number of shares then due to you (together with
the number of shares then due under the Plan pursuant to any and all similar
stock award agreements entered into by the Company under the Plan) exceeds the
number of shares of Common Stock then available for issuance within the share
limits of the Plan (after taking into account shares that the Company has
reserved for purposes of then-outstanding stock options, restricted stock
(including the Restricted Shares granted hereunder) and similar awards under the
Plan), the Company may proportionately reduce the number of shares that you (and
the holders of any such similar stock award agreements) are entitled to such
that the share limits of the Plan (after taking into account shares that the
Company has reserved for purposes of then-outstanding stock options, restricted
stock (including the Restricted Shares) and similar awards under the Plan) are
not exceeded.

Transferability. Neither the award, nor any benefit payable under, or interest
in, this Agreement, or any Common Stock subject thereto (prior to the time such
Common Stock has actually been issued or, in the case of Restricted Shares,
prior to the time such Restricted Shares have vested) shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, your or
your beneficiary’s debts, contracts, liabilities or torts; provided, however,
nothing in this section shall prevent a transfer by you (as to any amount then
due to you) by will or by applicable laws of descent and distribution.



--------------------------------------------------------------------------------

Tax Withholding. The Company (or any of its subsidiaries) shall be entitled to
require a cash payment by you or on your behalf and/or to deduct from other
compensation payable to you (in respect of the award or otherwise) any sums
required by federal, state or local tax law to be withheld with respect to the
vesting or payment of the award. Upon any vesting or distribution of shares of
Common Stock pursuant to the award, the Company may (but is not required to)
permit you to elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under Section 11 of the Plan
and rules established by the Company, to have the Company withhold and/or
reacquire shares of Common Stock issued or issuable in respect of the award at
their Fair Market Value (as defined in the Plan) at the time of such vesting or
distribution to satisfy any withholding obligations of the Company or its
subsidiaries with respect to such vesting or distribution. Any election to have
shares so held back and reacquired shall be subject to such rules and procedures
as the Company may impose, and shall not be available if you make or have made
an election pursuant to Section 83(b) of the Code with respect to the award.

Governing Law. This Agreement shall be governed by the laws of the State of
Washington.

Entire Agreement. This Agreement contains all of the terms and conditions of the
award described above and supersedes all prior understandings and agreements,
written or oral, between you and the Company or any of its respective affiliates
with respect thereto. This Agreement may be amended only by a written agreement,
signed by an authorized officer, that expressly refers to this Agreement.

Section 409A. The award reflected in this Agreement is not intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date hereof,
“Section 409A”). This Agreement shall be construed and interpreted consistent
with that intent and so as to avoid any tax, penalty or interest under
Section 409A.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

If this Agreement accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this Agreement
below and returning it to me. A duplicate copy of this Agreement is included for
your records.

 

Cell Therapeutics, Inc.

By:

 

 

Print Name: [                    ]

Title: [                    ]

 

Accepted and Agreed:

 

[                    ]

Date:

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Performance Goal:

   Pix MAA
Approval     Pix NDA
Approval     Opaxio
NDA
Approval     Market
Cap Goal     $50M
Sales Goal     $100M
Sales
Goal     Cash Flow
Break Even     EPS
Goal  

Restricted Shares:

     [     ]      [     ]      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ] 

Award Percentage:

     [     ]%      [     ]%      [     ]%      [     ]%      [     ]%      [    
]%      [     ]%      [     ]% 



--------------------------------------------------------------------------------

EXHIBIT B

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain letter agreement between Cell
Therapeutics, Inc., a Washington corporation (the “Company”), and the individual
named below (the “Individual”) dated as of             , 2012, the Individual,
hereby sells, assigns and transfers to the Company, an aggregate             
shares of Common Stock of the Company, standing in the Individual’s name on the
books of the Company and represented by stock certificate number(s)
                                         to which this instrument is attached,
and hereby irrevocably constitutes and appoints
                                         as his or her attorney in fact and
agent to transfer such shares on the books of the Company, with full power of
substitution in the premises.

Dated             ,         

 

 

Signature

 

Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the award agreement without requiring
additional signatures on the part of the Individual.)